Exhibit 10.484

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
by and between VV ARIZONA, L.P., a Delaware limited partnership (“Seller”), and
INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”), to
be effective as of the date on which the last of Seller or Purchaser executes
this Agreement as indicated below (the “Effective Date”).

 

W I T N E S S E T H:

 

ARTICLE I
PURCHASE AND SALE

 

1.1                                 Agreement of Purchase and Sale. Subject to
the terms and conditions hereinafter set forth and for the consideration stated
herein, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase
from Seller, the following:

 

(a)                                  All that certain tract or parcel of land
situated in Maricopa County, Arizona, more particularly described on Exhibit A
attached hereto and made a part hereof for all purposes, together with all
improvements situated thereon (including, without limitation, a retail shopping
center known as Mesa Fiesta containing approximately 194,892 square feet of net
rentable area), together with all rights, tenements, hereditaments, casements,
privileges and appurtenances pertaining thereto, including any right, title and
interest of Seller in and to any and all adjacent roads, highways and
rights-of-way (collectively, the “Realty”);

 

(b)                                 All of Seller’s right, title and interest in
and to all tenant leases now or hereafter covering any of the Realty
(collectively, the “Leases”) and any security or other deposits actually held by
Seller in connection therewith, all as set forth on the List of Leases (the
“List of Leases”) attached hereto as Exhibit I;

 

(c)                                  All tangible and intangible personal
property owned by Seller and situated upon and used in connection with the
ownership, operation, use, enjoyment or occupancy of the Realty, including,
without limitation, all existing surveys, blue prints, drawings, plans and
specifications, assignable telephone numbers and listings, assignable permits,
inventory and equipment, if any (collectively, the “Personalty”);

 

(d)                                 All of Seller’s right, title and interest in
and to the name “Mesa Fiesta Shopping Center” (the “Name”) for the Realty;

 

(e)                                  All of Seller’s right, title and interest
in and to all assignable warranties and guaranties issued in connection with any
of the Realty and any of the Personalty (collectively, the “Warranties”); and

 

1

--------------------------------------------------------------------------------


 

(f)                                    All of Seller’s right, title and interest
in and to all assignable contracts and agreements relating to the upkeep,
repair, maintenance or operation of any of the Realty and any of the Personalty
(collectively, the “Operating Agreements”).

 

1.2                                 Property Defined. The property and interests
described in Sections 1.1(a) through 1.1(f) above are hereinafter sometimes
referred to collectively as the “Property.” The Property does not include (i)
any of Seller’s insurance policies applicable to the Realty or Seller’s business
or (ii) that certain Property Management Agreement, dated July 27, 1998, between
Seller and Vestar Property Management Company, which shall be terminated
effective as of the Closing Date, as defined in Section 4.1 below.

 

1.3                                 Permitted Exceptions.  The Property shall be
conveyed subject to the following matters (collectively, the “Permitted
Exceptions”):

 

(a)                                  real property taxes for the year of Closing
(hereinafter defined) (if such taxes are not yet due and payable) and subsequent
years;

 

(b)                                 the Leases; and

 

(c)                                  matters shown on the Title Commitment (as
defined below), as approved or deemed approved by Purchaser.

 

1.4                                 Purchase Price.  Seller shall sell and
Purchaser shall purchase the Property for a total purchase price of Thirty Six
Million Eight Hundred Fifty Four Thousand Seven Hundred Thirty Six Thousand and
No/100 Dollars ($36,854,736.00) (the “Purchase Price”).

 

1.5                                 Earnest Money.  Not later than two (2)
Business Days after the Effective Date, Purchaser shall deliver to the Title
Company the sum of Four Hundred Thousand and No/100 Dollars ($400,000.00) in
immediately available funds as earnest money, to be deposited in an interest
bearing account and held pursuant to an Earnest Money Escrow Agreement in the
form attached hereto as Exhibit B (such sum, together the Additional Earnest
Money, as defined in Section 3.3 below, with all interest earned thereon, is
referred to herein as the “Earnest Money”). The Earnest Money shall be applied
against the Purchase Price at Closing.  In the event that Purchaser fails to
deliver the Earnest Money to the Title Company in the manner and within the time
provided herein, this Agreement shall automatically terminate, and neither party
shall have any further obligation hereunder.

 

1.6                                 Payment of Purchase Price.  The Purchase
Price shall be paid by Purchaser to Seller in immediately available funds at
Closing.

 

1.7                                 Independent Contract Consideration. 
Simultaneously with the execution of this Agreement, Purchaser shall deliver to
Seller a check in the amount of One Hundred Dollars ($100.00) (the “Independent
Contract Consideration”), which amount Seller and Purchaser hereby acknowledge
and agree has been bargained for and agreed to as consideration for Seller’s
execution and delivery of this Agreement.  The Independent Contract
Consideration is in

 

2

--------------------------------------------------------------------------------


 

addition to and independent of any other consideration or payment provided for
in this Agreement, and is nonrefundable in all events.

 

ARTICLE II
TITLE AND SURVEY

 

2.1                                 Commitment for Title Insurance. Seller has
delivered to Purchaser, a Commitment for Title Insurance (the “Title
Commitment”), issued by Lawyers Title Insurance Corporation, through its
national accounts office in Richmond, Virginia (the “Title Company”), covering
the Realty, showing all matters affecting title to the Realty and binding the
Title Company to issue an Owner Policy of Title Insurance (such policy in the
amount of the Purchase Price with extended coverage and the Special Endorsements
described below is referred to herein as the “Owner’s Title Policy”). Promptly
after the Effective Date, Seller shall request that the Title Company modify the
Title Commitment to add Purchaser as the proposed insured, specify that coverage
will be equal to the Purchase Price and commit to issue the following
endorsements (the “Special Endorsements”): 3.1 zoning (long form) with parking
and loading docks, owner’s comprehensive, survey, access, P.I.N., subdivision,
utility facility, contiguity, environmental lien, removal of creditor’s rights
exception, and removal of the arbitration clause. If the Title Company does not,
within seven (7) days after the Effective Date, (i) modify the Title Commitment
as required above and (ii) commit in writing to issue one or more of the Special
Endorsements (subject only to satisfaction of customary underwriting
requirements), Purchaser shall either (i) agree that the Special Endorsement in
question need not be issued such that the requirement is waived or (ii)
terminate this Agreement and receive a refund of the Earnest Money. Such
election shall be made prior to the Due Diligence Deadline, as defined in
Section 3.3 below. To the extent not previously delivered, the Title Company
shall deliver copies of instruments listed as exceptions to title, the same
being as legible as the record permits. If the Title Commitment shall reveal any
exception that is objectionable to Purchaser, Purchaser may deliver written
notice to Seller objecting to such exception not later than the Due Diligence
Deadline. Purchaser’s failure to deliver written notice of objection prior to
the Due Diligence Deadline shall be deemed approval by Purchaser of all matters
shown on the Title Commitment. Within two (2) Business Days after receipt of
Purchaser’s notice of objection, Seller shall indicate in writing whether Seller
agrees to cure such objection, with Seller’s failure to respond being deemed an
election not to cure. Seller shall be under no obligation to cure any title
exception, but if Seller shall fail to cure or commit in writing to cure any of
Purchaser’s objections within such two (2) Business Day period, Purchaser may
either (i) waive such objection, or (ii) terminate this Agreement. Purchaser’s
failure to waive all unsatisfied objections prior to the date scheduled for
Closing shall constitute an election to terminate. Purchaser shall receive a
refund of the Earnest Money upon such termination or deemed termination.

 

2.2                                 Survey. Seller has delivered to Purchaser a
copy of the latest survey of the Property prepared by a licensed surveyor (the
“Surveyor”). Seller shall cause the Surveyor to prepare an updated survey of the
Realty certified as of a date no more than thirty (30) days prior to delivery
thereof (the “Survey”).  The Survey shall meet the requirements of, and be
certified in accordance with, the current requirements for an urban survey
jointly established and adopted by

 

3

--------------------------------------------------------------------------------


 

the American Land Title Association and the American Congress on Surveying and
Mapping with all Table A options, excluding Items 5 (contours) and Item 7(b)(3).
Two (2) copies of the Survey shall be delivered to each of Seller, Purchaser and
the Title Company not later than ten (10) days after the Effective Date.

 

2.3                                 Owner’s Title Policy. At Closing, the Title
Company shall furnish to Purchaser the Owner’s Title Policy with the Special
Endorsements, insuring title to the Realty, in the amount of the Purchase Price,
subject only to the Permitted Exceptions, except:

 

(a)                                  The exception relating to discrepancies,
conflicts or shortages in area or boundary lines, or any encroachment or any
overlapping of improvements which a survey might show shall be modified to
delete such exception, except as to shortages in area, and substitute matters
shown on the Survey in lieu thereof;

 

(b)                                 The exception relating to ad valorem taxes
shall be limited to taxes owing for the current and subsequent years; and

 

(c)                                  There shall be no exception for (i)
“parties in possession” other than parties claiming under Leases or (ii) yet to
be filed materialmen’s or mechanics’ liens.

 

ARTICLE III
SUBMISSION ITEMS/INSPECTION RIGHTS

 

3.1                                 Delivery of Materials. No later than three
(3) Business Days after the Effective Date, Seller shall deliver to Purchaser in
the case of (g), the following items (to the extent in Seller’s possession):

 

(a)                                  Copies of all Warranties and Operating
Agreements, excluding the Management Agreement;

 

(b)                                 Copies of the real estate and tangible
personalty ad valorem tax statements for the preceding calendar year on the
Realty and the Personal Property;

 

(c)                                  Copies of all operating statements for the
Realty for the calendar year 2003 with copies of any interim statements that
have been prepared for calendar year 2004;

 

(d)                                 An inventory of the tangible Personalty, if
available;

 

(e)                                  Copies of all plans and specifications of
all improvements constituting a part of the Realty;

 

(f)                                    Certificate(s) of Occupancy for the
Realty and any amendments thereto;

 

(g)                                 Copies of the Leases;

 

(h)                                 A copy of any existing environmental
assessment report for the Realty;

 

4

--------------------------------------------------------------------------------


 

(i)                                     Evidence of the hazard insurance
coverages in effect with respect to the Realty; and

 

(j)                                     Copies of any governmental licenses and
permits, special use, and zoning variances related to the Property.

 

The items listed in (a) through (j) above are herein called the “Submission
Items.”

 

SELLER MAKES NO REPRESENTATION OR WARRANTY CONCERNING SUBMISSION ITEMS, AND
PURCHASER ACKNOWLEDGES AND AGREES THAT ANY RELIANCE BY PURCHASER ON OR USE OF
SUBMISSION ITEMS SHALL BE AT THE SOLE RISK OF PURCHASER.

 

3.2                                 Right of Inspection. Purchaser shall have
the right from the date of execution of this Agreement until the Due Diligence
Deadline, as defined in Section 3.3 below (and thereafter until the Closing, if
this Agreement is not terminated by Purchaser pursuant to Section 3.3 below), to
make physical inspections of the Property, to interview Tenants, and to examine
all books and records maintained by Seller relating to the Property (excluding
information relating solely to Seller’s partnership affairs [the “Proprietary
Information”]) at such place or places as such books and records may be located.
Prior to entry on the Property, Purchaser shall provide evidence of liability
insurance with minimum limits of Two Million Dollars ($2,000,000.00) and
otherwise reasonably satisfactory to Seller.  In exercising the privileges
granted pursuant to this Section, Purchaser shall avoid interfering with the use
and enjoyment of the Property by any Tenant, and Purchaser shall substantially
restore the Property to the condition existing prior to such activities on the
Property.  No physically invasive testing may be undertaken without the prior
written consent of Seller. Purchaser agrees to indemnify, defend and hold Seller
harmless from and against claims of third parties for any loss, liability, cost,
damage or expense (including, without limitation, attorneys’ fees, accountants’
fees, court costs and interest) resulting from such inspection and examination. 
All inspections and Tenant interviews shall occur at reasonable times agreed
upon by Seller and Purchaser and shall be conducted so as not to unreasonably
interfere with use of the Property by Seller or the Tenants. Seller shall have
the right to have a representative present at any such inspections or Tenant
interviews. Purchaser’s indemnification obligation shall survive Closing or
termination of this Agreement, as applicable.

 

3.3                                 Due Diligence Period. Purchaser shall have
the right to terminate this Agreement for any reason or no reason by delivering
written notice of termination to Seller and the Title Company (the “Termination
Notice”) no later than 5:00 p.m. (EST) on December 20, 2004 (the “Due Diligence
Deadline”).  If Purchaser affirmatively elects to proceed with Closing by
delivering written notice of acceptance to Seller on or before the Due Diligence
Deadline or Purchaser fails to deliver a Termination Notice prior to the Due
Diligence Deadline, (i) this Agreement shall remain in full force and effect,
(ii) Purchaser shall be deemed to have elected to close and (ii) Purchaser
shall, on or before the Due Diligence Deadline, deliver to Escrow Agent the sum
of Eight Hundred Thousand and No/100 Dollars ($800,000.00) (the “Additional
Earnest Money”) to be treated as Earnest Money for all purposes and applied
against the Purchase Price at Closing.  If Purchaser timely delivers a
Termination Notice, the Earnest Money shall be

 

5

--------------------------------------------------------------------------------


 

refunded to Purchaser and the parties shall be released from liability
hereunder, except for any liability that expressly survives termination.

 

ARTICLE IV
CLOSING

 

4.1                                 Time and Place. The closing of the
transaction contemplated hereby (“Closing”) shall take place via escrow with the
Title Company at 10:00 a.m., Chicago, Illinois time, on or before December 23,
2004 (the “Closing Date”), and/or at such other location and at such time as may
be agreed upon in writing by Seller and Purchaser.  Time is of the essence with
respect to the Closing.

 

4.2                                 Seller’s Obligations at Closing. At Closing,
Seller shall:

 

(a)                                  deliver to Purchaser a Special Warranty
Deed (the “Deed”), executed and acknowledged by Seller in the form attached
hereto as Exhibit C (with such reasonable changes thereto as may be required by
the Title Company to comply with the laws of the State of Arizona), conveying
the Realty to Purchaser free and clear of all encumbrances except the Permitted
Exceptions;

 

(b)                                 join with Purchaser in the execution and
acknowledgment of a Bill of Sale and Assignment (the “Bill of Sale”) in the form
attached hereto as Exhibit D, conveying the Personalty, the Name, the
Warranties, and the Operating Agreements (excluding the Management Agreement) to
Purchaser free and clear of all encumbrances except the Permitted Exceptions;

 

(c)                                  join with Purchaser in the execution and
acknowledgment of an Assignment and Assumption of Tenant Leases (the “Lease
Assignment”) in the form attached hereto as Exhibit E, conveying to Purchaser
the Leases and all security and other deposits held by Seller with respect to
the Leases free and clear of all encumbrances except the Permitted Exceptions;

 

(d)                                 join with Purchaser in the execution of a
Closing Statement (the “Closing Statement”);

 

(e)                                  execute and deliver to Purchaser a FIRPTA
Affidavit in the form attached hereto as Exhibit F;

 

(f)                                    deliver to Purchaser possession and
occupancy of the Property, subject to the Permitted Exceptions;

 

(g)                                 join with purchaser in the execution of a
letter to each Tenant under the Leases (collectively, the “Tenant Letters”) in
the form attached hereto as Exhibit G, the Tenant Letters to be prepared by
Seller and delivered to the Tenants promptly after Closing by Purchaser;

 

6

--------------------------------------------------------------------------------


 

(h)                                 deliver to Purchaser such evidence as
Purchaser and/or the Title Company may reasonably require as to the authority of
the person or persons executing documents on behalf of Seller;

 

(i)                                     request the Title Company to issue the
Owner’s Title Policy to Purchaser, upon payment of the premium therefor;

 

(j)                                     deliver to Purchaser all keys and
combinations to locks on the Property in Seller’s possession;

 

(k)                                  deliver to Purchaser all original Leases
and assumed Operating Agreements in Seller’s possession or control;

 

(l)                                     deliver to Purchaser all books, records,
advertising materials, and correspondence in the possession of Seller pertaining
to the Property and all documents in the possession of Seller pertaining to
Tenants, including, but not by way of limitation, all applications,
correspondence and credit reports relating to each such Tenant;

 

(m)                               deliver to Purchaser all permits issued by the
appropriate governmental authorities and utility companies when the improvements
on the Realty were completed, to the extent available;

 

(n)                                 deliver to the Title Company an affidavit
duly executed by Seller stating that there are no unpaid bills or claims (except
for bills or expenses to be prorated pursuant to this Agreement at Closing) for
labor performed or materials furnished in connection with the Property;

 

(o)                                 deliver to Purchaser a certificate duly
executed by Seller to the effect that, to Seller’s actual knowledge, all of the
representations and warranties set forth in Section 5.1 hereof are true and
correct in all material respects as of the Closing Date, except due to a Changed
Circumstance which has been disclosed in writing to Purchaser pursuant to
Section 4.7 below;

 

(p)                                 deliver to Purchaser estoppel certificates
(the “Tenant Estoppel Certificates”) signed by not less than seven (7) of the
eight (8) Tenants leasing space in the Property, in the form attached hereto as
Exhibit H or in the form customarily issued by the Tenant in question; provided
that (i) the foregoing shall merely be a condition to Closing and Seller shall
not be deemed to be in default under this Agreement if Seller is unable to
deliver such Tenant Estoppel Certificates from the requisite Tenants as long as
Seller uses commercially reasonable efforts to obtain the same, (ii) Seller may
extend the Closing Date for up to fifteen (15) days in order to pursue the
obtaining of such Tenant Estoppel Certificates, notwithstanding Section 4.1
above, and (iii) if Seller obtains Tenant Estoppel Certificates from seven (7)
Tenants but the eighth Tenant has not delivered a Tenant Estoppel Certificate as
of the Closing Date (including the 15-day extension provided above if Seller
shall so elect), Seller shall deliver a Landlord’s Certificate (the “Landlord’s
Certificate”) as to the tenant and the lease for which an estoppel has not been

 

7

--------------------------------------------------------------------------------


 

received. The Landlord’s Certificate shall verify, to Seller’s actual knowledge,
the information set forth in the form Tenant Estoppel Certificate, as to the
missing estoppel. Any exception in the Landlord’s Certificate shall be subject
to the provisions of Section 4.7 below.

 

(q)                                 deliver to the appropriate party an
affidavit of Property value duly executed by Seller for the purpose of recording
the Deed.

 

4.3                                 Purchaser’s Obligations at Closing. At
Closing, Purchaser shall:

 

(a)                                  pay to Seller the Purchase Price in
immediately available funds;

 

(b)                                 join with Seller in execution of the Bill of
Sale, the Lease Assignment, the Closing Statement and the Tenant Letters
described in Sections 4.2(b), 4.2(c), 4.2(d), and 4.2(g) hereof, respectively;
and

 

(c)                                  deliver to Seller such evidence as Seller
and/or the Title Company may reasonably require as to the authority of the
person or persons executing documents on behalf of Purchaser.

 

4.4                                 Prorations.

 

(a)                                  The following shall be apportioned as of
the Closing Date with respect to the Property:

 

(i)                                     rents collected under the Leases for the
month of Closing and each Tenant’s portion of operating expenses;

 

(ii)                                  percentage rent payable under the Leases
(with any percentage rent received by Purchaser after Closing being allocated
and prorated across the entire calendar year in which percentage rent accrued as
opposed to only the months in which percentage rent is actually payable or
collected);

 

(iii)                               real property and tangible personal property
ad valorem taxes with respect to the Realty and the Personalty for the current
year, with any apportionment of such taxes for a tax year as to which either the
tax rate or the assessed valuation, or both, have not yet been fixed to be made
upon the basis of the tax rate and/or assessed valuation last fixed; provided
that Seller and Purchaser agree that, to the extent the actual taxes for the
current year differ from the amount so apportioned at Closing, Seller and
Purchaser will make all necessary adjustments by appropriate payments between
themselves following Closing;

 

(iv)                              current expenses under the Operating
Agreements that will remain in effect after Closing; and

 

8

--------------------------------------------------------------------------------


 

(v)                                 gas, electricity, water, trash disposal and
other utility charges with respect to the Realty.

 

(b)                                 In making such apportionments, Purchaser
shall be entitled to rents and other income earned and due from the Property
with respect to the Closing Date, and Purchaser shall be responsible for real
property taxes and other expenses accrued or incurred with respect to the
Closing Date.  All such apportionments shall be subject to post-Closing
adjustments as necessary to reflect later relevant information not available at
Closing (including the amount of percentage rents due after Closing) and to
correct any errors made at Closing with respect to such apportionments and the
party receiving more than it was entitled to hereunder shall reimburse the other
party hereto in the amount of such overpayment within thirty (30) days after
receiving written demand therefor. Notwithstanding the foregoing, such
apportionments shall be deemed final and not subject to further post-Closing
adjustments if no such adjustments have been requested after a period of thirty
(30) days from such time as all necessary information is available to make a
complete and accurate determination of such apportionments; provided that any
prorated percentage rent due to Seller shall be paid to Seller upon receipt
without request or demand.  All other matters with respect to apportionments
shall be governed by the Closing Statement. The provisions of this
Section 4.4(b) shall survive the Closing.

 

(c)                                  At Closing, Seller shall credit to the
account of Purchaser against the Purchase Price allocable to the Realty any
security deposits or prepaid rent, the continuing obligations for which are
actually and explicitly transferred to Purchaser at Closing pursuant to any
Leases executed by Seller or Seller’s predecessors in interest, as lessor, which
will continue in effect after Closing, and Seller shall retain all security
deposits and prepaid rent.

 

(d)                                 After Closing, Purchaser shall use
commercially efforts to collect any delinquent rents or other payments due as of
the Closing Date, and shall pay such amounts to Seller within ten (10) Business
Days after collection.  Any rents and other payments collected after Closing
shall be applied first to current charges and then to delinquencies. If
delinquencies remain unpaid within ninety (90) days after the Closing Date,
Seller shall be entitled to pursue its own collection efforts, but Seller shall
not have any right to file any action to evict any Tenant that is delinquent.

 

4.5                                 Closing Costs. Seller shall pay (a) the fees
of any counsel representing it in connection with the transaction contemplated
hereby, (b) the premium for the Owner’s Title Policy standard coverage
(excluding extended coverage and any endorsements desired by Purchaser), and (c)
one-half (1/2) of any escrow fees charged by the Title Company. Purchaser shall
pay (a) the fees of any counsel representing Purchaser in connection with the
transaction contemplated hereby, (b) the premium for the Owner’s Title Policy
extended coverage and any endorsements obtained by Purchaser, (c) the cost of
the Survey, (d) the cost of any tests, inspections or environmental site
assessments conducted or obtained by Purchaser, (e) transfer taxes, documentary
stamps and similar charges (if any, Seller having been advised that Arizona does
not impose such taxes, stamps or charges), (f) recording fees due in connection
with the recording of the Deed and other conveyance documents; and (g) one-half
(1/2) of any escrow

 

9

--------------------------------------------------------------------------------


 

fees charged by the Title Company. Purchaser shall also reimburse Seller for the
cost of the Phase I environmental site assessment obtained by Seller from URS
Corporation (or one of its affiliates); provided that issuer of such assessment
delivers a reliance letter to Purchaser.  All other costs and expenses incident
to the transaction contemplated hereby and the closing thereof shall be paid by
the party incurring the same.

 

4.6                                 Closing Constitutes Waiver.  Notwithstanding
Article V and without limiting Section 9.1 below, if any of the representations
or warranties of Seller contained in this Agreement or in any certificate
delivered in connection herewith are materially false or inaccurate, or Seller
is in breach or default of any of its obligations under this Agreement, but
Purchaser nonetheless closes the transaction hereunder and purchases the
Property, then (i) Seller shall have no liability or obligation respecting such
false or inaccurate representations or warranties or other breach or default
(and any cause of action resulting therefrom shall terminate upon the Closing)
in the event and to the extent that on or prior to the Closing, Purchaser shall
have had actual knowledge of the false or inaccurate representations or
warranties or other breach or default, and (ii) to the extent the Submission
Items furnished to Purchaser contain provisions or information that are
inconsistent with the foregoing representations and warranties (unless Seller
had knowledge of such inconsistency and willfully failed to disclose the same to
Purchaser), such representations and warranties shall be deemed to be modified
to the extent necessary to eliminate such inconsistency and to conform such
representations and warranties to such Submission Items.

 

4.7                                 Changed Circumstance.  If Seller obtains
actual knowledge of any changed circumstance that causes any representation or
warranty of Seller to no longer be true in any material respect (the “Material
Changed Circumstance”), Seller shall promptly send written notice thereof to
Purchaser describing the Material Changed Circumstance and the manner in which
it has made any of Seller’s representations or warranties herein untrue. As used
herein, a change in Seller’s representation and warranty shall be deemed
“material” if (i) the market value of the Property is decreased by more than
$100,000 as a result of such Material Changed Circumstance, or (ii) it is a
Lease Status Representation (as defined in Section 5.1(c) below.  If Purchaser
does not approve the Material Changed Circumstance in writing on or before the
Closing Date, Seller shall not be in default and Seller shall have the right,
but not the obligation, to attempt to remedy the Material Changed Circumstance. 
In the Seller fails or refuses to remedy the Material Changed Circumstance to
the reasonable satisfaction of Purchaser on or before the Closing Date, Seller
shall have the right to extend the Closing Date for up to thirty (30) days to
attempt to remedy the same.  If Seller has not remedied the Material Adverse
Change on or before the Closing Date (including the extension provided above),
Purchaser shall, as its sole and exclusive remedy,  either (i) waive and approve
the Material Changed Circumstance, in which event the applicable representation
or warranty shall be deemed modified, or (ii) terminate this Agreement, in which
event the Earnest Money shall be returned to Purchaser and neither Seller nor
Purchaser shall have any further rights or obligations hereunder one to the
other except with respect to these obligations which expressly survive the
termination of this Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1                                 Representations and Warranties of Seller.
Seller hereby makes the following representations and warranties to Purchaser,
which representations and warranties shall survive Closing for a period of one
hundred eighty (180) days, but no longer:

 

(a)                                  Seller is a limited partnership, duly
organized and validly existing in good standing under the laws of the State of
Delaware.

 

(b)                                 Seller has complete capacity, power and
authority to enter into this Agreement and all other agreements to be executed
and delivered by Seller pursuant to the terms and provisions hereof, to perform
its obligations hereunder and thereunder, and to consummate the transaction
contemplated hereby.

 

(c)                                  (i) All Leases are shown on the list
attached hereto as Exhibit I, the Leases are all in full force and effect and
the tenants thereunder are in occupancy, open for business and paying full rent
thereunder; (ii) to Seller’s actual knowledge, no Leases are in default for
failure to pay rent and other sums when due, and there exists no material
non-monetary default under the Leases; (iii) to Seller’s actual knowledge,
Seller has not failed to perform its material obligations under the Leases (the
representations in the foregoing subsections (i), (ii) and (iii) being referred
to herein as “Lease Status Representations”) ; (iv) there are no oral agreements
with any Tenants, the breach of which would have a material adverse effect on
the rental income from the Realty; (v) all leasing commissions due for current
terms of Leases now in effect will be paid at or prior to Closing; (vi) Seller
has received no written notice of any condemnation proceedings instituted
against the Realty and has no notice of any threatened condemnation proceedings
with respect to the Property; (vii) to Seller’s actual knowledge, Seller has
received no written notice that the Property is subject to any remedial
obligations under any applicable laws; (viii) to Seller’s actual knowledge,
there are no material actions or claims affecting Seller or the Property being
currently prosecuted; (ix) Seller has no actual knowledge of any threatened
actions or claims affecting Seller or the Property; and (x) Seller has received
no written notice that the Realty fails to comply with any applicable
governmental regulations.  As used herein, any reference to “knowledge” with
respect to Seller shall mean the current, actual (as opposed to the
constructive, deemed or imputed) knowledge of Kathleen Burgi-Sandell (as
Seller’s primary asset manager), without any duty of investigation or inquiry. 
Notwithstanding the foregoing, there shall be no personal liability on the part
of Kathleen Burgi-Sandell hereunder.

 

5.2                                 Covenants of Seller.  Seller hereby
covenants with Purchaser that, until the Closing, Seller will:

 

(a)                                  perform all of Seller’s material
obligations under the Leases;

 

(b)                                 advise Purchaser immediately if Seller
acquires actual knowledge of any litigation or administrative proceedings
instigated or threatened against the Property;

 

11

--------------------------------------------------------------------------------


 

(c)                                  (i) maintain the casualty loss insurance
now in effect for the Realty and tangible Personalty; (ii) not enter into any
new Leases nor modify any of the Leases without first obtaining the written
consent of Purchaser, which consent shall not be unreasonably withheld or
delayed; (iii) not enter into any service, employment or management contract
pertaining to or encumbering the Property unless the same is cancelable at or
prior to Closing without penalty or premium, without first obtaining the written
consent of Purchaser, which consent shall not be unreasonably withheld or
delayed; (iv) continue to operate the Property in substantially the same manner
it is being operated on the date of execution of this Agreement; (v) not
voluntarily create any new lien on the Property that will not be discharged at
Closing out of the Purchase Price; and (vi) not voluntarily create any non-lien
encumbrance or modify, extend, renew or change an existing non-lien encumbrance
on title to the Realty (except new Leases permitted hereby) without first
obtaining the written consent of Purchaser, which consent shall not be
unreasonably withheld or delayed; and

 

(d)                                 pay all tenant improvement and other
expenses agreed to be paid by Landlord under the Leases and pay all real estate
commissions agreed to be paid by Seller in respect of the current term of said
Leases, but this agreement shall not extend to (i) expenses or commissions
relating to Lease expansions or renewals occurring after the Effective Date, or
(ii) any commissions, allowances or concessions payable with respect to any
Leases that are signed by Seller after the Effective Date with Purchaser’s
approval, the foregoing expenses in items (i) and (ii) being Purchaser’s costs
if Closing occurs.

 

5.3                                 Representations and Warranties of Purchaser.
Purchaser hereby makes the following representations and warranties to Seller,
which representations and warranties shall be deemed to be restated at Closing
and shall survive Closing:

 

(a)                                  Purchaser is a corporation, duly organized
and validly existing in good standing under the laws of the State of Illinois.

 

(b)                                 Purchaser has complete capacity, power and
authority to enter into this Agreement and all other agreements to be executed
and delivered by Purchaser pursuant to the terms and provisions hereof, to
perform its obligations hereunder and thereunder, and to consummate the
transaction contemplated hereby.

 

(c)                                  Purchaser will not use the assets of an
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 (“ERISA”) and covered under Title I, Part 4 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended, in the
performance or discharge of its obligations hereunder, including the acquisition
of the Property, and Purchaser will not assign its interest hereunder to any
person or entity which does not expressly make this representation and warranty
for the benefit of Seller.

 

(d)                                 (i) Neither Purchaser nor any person or
entity which controls Purchaser is currently identified by the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) or otherwise qualifies as an
Embargoed Person; (ii) Purchaser is not in

 

12

--------------------------------------------------------------------------------


 

violation of any applicable law relating to anti-money laundering or
anti-terrorism, including, without limitation, those related to transacting
business with Embargoed Persons or the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations (collectively, as
the same may be amended from time to time, the “Patriot Act”); and (iii)
Purchaser shall not (A) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the list
maintained by OFAC and accessible through the OFAC website) that prohibits or
limits Seller from conducting business with Purchaser or (B) fail to provide
documentary and other evidence of Purchaser’s identity as may be requested by
Seller at any time to enable Seller to verify Purchaser’s identity or to comply
with any applicable law or regulation, including, without limitation, the
Patriot Act.

 

ARTICLE VI
DEFAULT

 

6.1                                 Default by Purchaser.  In the event that
Purchaser fails to consummate this Agreement for any reason, except Seller’s
default, Seller shall be entitled to terminate this Agreement and receive the
Earnest Money as liquidated damages.

 

6.2                                 Default by Seller. In the event that Seller
fails to consummate this Agreement for any reason, except Purchaser’s default,
Purchaser shall be entitled, as its sole and exclusive remedies, either (a) to
enforce specific performance of this Agreement, or (b) to terminate this
Agreement and receive a refund of the Earnest Money, it being the intention of
Seller and Purchaser that specific performance should be awarded, if such
performance is possible, even though monetary damages or another remedy is
otherwise available at law.  Under no circumstance will Seller be liable for
consequential or other damages.  Notwithstanding the foregoing, if specific
performance is not available because of an intentional default by Seller in
contravention of this Agreement, Purchaser may recover the out of pocket costs
incurred by Purchaser in connection with this Agreement up to a maximum of
Twenty Thousand Dollars ($20,000.00).

 

6.3                                 Limitation of Liability.  Notwithstanding
anything to the contrary contained in this Agreement or any documents executed
in connection herewith, if the Closing of the transaction contemplated hereunder
shall have occurred, the aggregate liability of Seller arising pursuant to or in
connection with the representations, warranties, covenants or other obligations
(whether express or implied) of Seller under this Agreement (or any document or
certificate executed or delivered in connection herewith) shall not exceed One
Million and No/100 Dollars ($1,000,000.00), absent fraud by Seller.  The
provisions of this Section 6.3 shall survive the Closing.

 

6.4                                 No Limitation of Indemnification
Obligations.  Sections 6.1, 6.2 and 6.3 shall not limit the liability of any
party for, or the ability of any party to fully enforce, any indemnification
provision of this Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII
RISK OF LOSS

 

7.1                                 In the event of any damage or destruction to
any portion of the Property prior to the Closing Date, the estimated cost of
repair of which, as determined by a third party contractor selected by Seller
and approved by Purchaser, is in excess of Five Hundred Thousand Dollars
($500,000.00), or any tenant under a Lease has a right to terminate its Lease by
virtue of such damage or destruction unless such termination right is waived in
writing by such tenant, Purchaser may cither terminate this Agreement and
receive a refund of the Earnest Money, or Purchaser may elect to consummate the
transaction contemplated hereby, in which event Seller’s right to all insurance
proceeds resulting from such damage or destruction shall be assigned in writing
by Seller to Purchaser (less any amounts previously expended by Seller to
restore the Property and less any rent loss or business interruption insurance
proceeds attributable to the period prior to Closing), Seller shall credit
Purchaser the amount of its insurance deductible at Closing and Seller shall
have no further obligation to Purchaser with regard to such damage or
destruction. In the event of any damage or destruction to the Property prior to
the Closing Date, the estimated cost of repair of which, as determined by a
third party contractor selected by Seller and approved by Purchaser, is Five
Hundred Thousand Dollars ($500,000.00) or less and no tenant under a Lease has a
right to terminate its Lease by virtue of such damage or destruction (unless
such termination right is waived in writing by such tenant), Purchaser shall
have no right to terminate this Agreement as a result thereof, and all of
Seller’s right to all insurance proceeds resulting from such damage or
destruction shall be assigned in writing by Seller to Purchaser (less any
amounts previously expended by Seller to restore the Property and less any rent
loss or business interruption insurance proceeds attributable to the period
prior to Closing), Seller shall credit Purchaser the amount of its insurance
deductible at Closing and Seller shall have no further obligation to Purchaser
with regard to such damage or destruction.

 

7.2                                 In the event of a taking by condemnation or
similar proceedings or actions of all or any material portion of the Property,
prior to the Closing Date, Purchaser shall have the option to terminate this
Agreement upon written notice to Seller prior to Closing. If Purchaser does not
exercise its option under the immediately preceding sentence of this Section to
terminate this Agreement, then the Agreement shall remain in full force and
effect and Seller shall assign or pay to Purchaser, at Closing, Seller’s entire
interest in and to any and all condemnation awards or proceeds from any such
proceedings or actions in lieu thereof (less any reasonable costs incurred to
obtain to awards). Any termination under this Section 7.2 shall constitute a
termination of all of Purchaser’s rights to acquire the Property.

 

7.3                                 The parties shall have the rights and duties
set forth in this Article VII rather than as prescribed by the Uniform Vendor
and Purchaser Risk Act.

 

ARTICLE VIII
COMMISSIONS

 

8.1                                 Each party represents to the other that
there has been no broker, finder, real estate agent or similar agent engaged in
connection with the sale of the Property from Seller to Purchaser as
contemplated hereby, except for CB Richard Ellis Real Estate Services, Inc.,
which

 

14

--------------------------------------------------------------------------------


 

has served exclusively as Seller’s broker (“Seller’s Broker”). Seller shall pay
any commission due to Seller’s Broker pursuant to a separate agreement; provided
that Seller’s obligation to pay, and the right of Seller’s Broker to receive,
any such commission is expressly conditioned upon consummation of the Closing
and Seller’s receipt of the Purchase Price hereunder. Each party agrees that
should any claim be made for brokerage commissions or finder’s fees by any
broker, finder or agent by, through or on account of any acts of the
indemnifying party or its agents, employees or representatives, the indemnifying
party will hold the other party free and harmless from and against any and all
loss, liability, cost, damage and expense (including, without limitation,
attorneys’ fees, accountants’ fees, court costs and interest) in connection
therewith. The provisions of this Section 8.1 shall survive the Closing.

 

ARTICLE IX
MISCELLANEOUS

 

9.1                                 Disclaimers.  PURCHASER AKNOWLEDGES AND
AGREES THAT, EXCEPT AS EXPRESSLY SPECIFIED IN SECTION 5.1 OF THIS AGREEMENT OR
ANY INSTRUMENT TO BE DELIVERED AT CLOSING, SELLER HAS NOT MADE, AND SELLER
HEREBY SPECIFICALLY DISCLAIMS, ANY WARRANTY OR REPRESENTATION, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, OR CONCERNING (a) THE NATURE AND CONDITION
OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, AND
THE SUITABILITY THEREOF AND OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES
WHICH PURCHASER MAY ELECT TO CONDUCT THEREON; (b) THE EXISTENCE, NATURE AND
EXTENT OF ANY RIGHT-OF-WAY, LEASE, RIGHT TO POSSESSION OR USE, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHER MATTER AFFECTING TITLE TO
THE PROPERTY; OR (c) WHETHER THE USE OR OPERATION OF THE PROPERTY COMPLIES WITH
ANY AND ALL LAWS, ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER
REGULATORY BODY. PURCHASER AGREES TO ACCEPT THE PROPERTY, AND ACKNOWLEDGES THAT
THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE BY SELLER, ON AN “AS IS,
WHERE IS, AND WITH ALL FAULTS” BASIS. PURCHASER EXPRESSLY ACKNOWLEDGES THAT
EXCEPT AS OTHERWISE EXPRESSLY SPECIFIED IN SECTION 5.1 OF THIS AGREEMENT, IF
ANY, AND EXCEPT FOR ANY WARRANTY OF TITLE CONTAINED IN THE DEED TO BE DELIVERED
BY SELLER TO PURCHASER AT CLOSING, SELLER MAKES NO REPRESENTATION OR WARRANTY OF
ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE
DEED), ZONING, TAX CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,
OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE
COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY INFORMATION (INCLUDING, WITHOUT LIMITATION, THE SUBMISSION
ITEMS) PROVIDED BY OR ON BEHALF

 

15

--------------------------------------------------------------------------------


 

OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY.
 PURCHASER ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SPECIFIED IN ANY WRITTEN
INSTRUMENT DELIVERED BY SELLER TO PURCHASER, SELLER MAKES NO REPRESENTATION OR
WARRANTY OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR ARISING BY
OPERATION OF LAW REGARDING OR WITH RESPECT TO ANY SUCH INFORMATION (INCLUDING,
WITHOUT LIMITATION, THE SUBMISSION ITEMS) PROVIDED OR TO BE PROVIDED BY SELLER
REGARDING THE PROPERTY.

 

FURTHER, AND WITHOUT IN ANY WAY LIMITING ANY OTHER PROVISION OF THIS AGREEMENT,
SELLER HAS NOT MADE AND MAKES NO REPRESENTATION OR WARRANTY, AND HEREBY
SPECIFICALLY DISCLAIMS ANY WARRANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST,
PRESENT OR FUTURE, WITH RESPECT TO THE PRESENCE OR DISPOSAL ON OR BENEATH THE
PROPERTY (OR ANY PARCEL IN PROXIMITY THERETO) OF HAZARDOUS SUBSTANCES OR
MATERIALS WHICH ARE CATEGORIZED AS HAZARDOUS OR TOXIC UNDER ANY LOCAL, STATE OR
FEDERAL LAW, STATUTE, ORDINANCE, RULE OR REGULATION PERTAINING TO ENVIRONMENTAL
OR SUBSTANCE REGULATION, CONTAMINATION, CLEANUP OR DISCLOSURE (INCLUDING,
WITHOUT LIMITATION, ASBESTOS) AND SHALL HAVE NO LIABILITY TO PURCHASER THEREFOR.
WITHOUT LIMITATION OF THE PRECEDING SENTENCE, SELLER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY REGARDING THE ACCURACY OF ANY ENVIRONMENTAL REPORTS
WHICH MAY BE INCLUDED WITHIN THE SUBMISSION ITEMS. BY ACCEPTANCE OF THIS
AGREEMENT AND THE DEED TO BE DELIVERED BY SELLER AT CLOSING, PURCHASER
ACKNOWLEDGES THAT PURCHASER’S OPPORTUNITY FOR INSPECTION AND INVESTIGATION OF
THE PROPERTY (AND OTHER PARCELS IN PROXIMITY THERETO) WILL BE ADEQUATE TO ENABLE
PURCHASER TO MAKE PURCHASER’S OWN DETERMINATION WITH RESPECT TO THE PRESENCE OR
DISPOSAL ON OR BENEATH THE PROPERTY (AND OTHER PARCELS IN PROXIMITY THERETO) OF
SUCH HAZARDOUS SUBSTANCES OR MATERIALS, AND PURCHASER ACCEPTS THE RISK OF THE
PRESENCE OR DISPOSAL OF ANY SUCH SUBSTANCES OR MATERIALS.

 

PURCHASER, AND ANYONE CLAIMING, BY, THROUGH OR UNDER PURCHASER, HEREBY FULLY
RELEASES, DISCHARGES, AND HOLDS HARMLESS SELLER, ITS EMPLOYEES, OFFICERS,
DIRECTORS, PARTNERS, REPRESENTATIVES AND AGENTS, AND THEIR RESPECTIVE PERSONAL
REPRESENTATIVES, HEIRS, SUCCESSORS AND ASSIGNS FROM ANY COST, LOSS, LIABILITY,
DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM OR RELATED TO
ANY CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER CONDITIONS AFFECTING THE
PROPERTY; PROVIDED THAT THIS SHALL NOT RELEASE SELLER FROM CLAIMS ARISING, IF
ANY, AS A RESULT OF ANY WRITTEN REPRESENTATION OR WARRANTY OF SELLER BEING FALSE
WHEN MADE.  PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THIS RELEASE

 

16

--------------------------------------------------------------------------------


 

SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS
AND PROVISIONS, INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO UNKNOWN AND
SUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.  THIS COVENANT RELEASING SELLER
SHALL BE BINDING UPON PURCHASER, ITS PERSONAL REPRESENTATIVES, HEIRS, SUCCESORS
AND ASSIGNS.

 

THE PROVISIONS OF THIS SECTION 10.1 (INCLUDING, WITHOUT LIMITATION, THE WAIVER
AND RELEASE OF CLAIMS CONTAINED HEREIN) SHALL SURVIVE THE CLOSING.

 

9.2                                 Assignment. This Agreement may not be
assigned by Purchaser without the prior written consent of Seller, which
approval may be granted or withheld in Seller’s sole discretion, provided that
Purchaser’s assignee assumes all of the obligations of Purchaser under this
Agreement.  Notwithstanding the foregoing, Purchaser may, without Seller’s
consent, assign its rights under this Agreement to any entity that is wholly
owned or controlled by Purchaser, any of its principals or Inland Western Retail
Real Estate Trust, Inc. In the event of an assignment, the assignee shall assume
all obligations of this Agreement, but Purchaser shall not be released from
primary liability for payment and performance under the Agreement.

 

9.3                                 Notices.  Any notice pursuant hereto shall
be given in writing by (a) personal delivery, or (b) overnight courier (such as
Federal Express), or (c) prepaid telegram, telex or facsimile transmission
(provided that such telegram, telex or facsimile transmission is confirmed by
overnight courier in the manner previously described), sent to the intended
addressee at the address set forth below, or to such other address or to the
attention of such other person as the addressee shall have designated by written
notice sent in accordance herewith, and shall be deemed to have been given
either at the time of personal delivery, or in the case of expedited delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of telegram, telex or facsimile
transmission, upon delivery. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant hereto shall be as follows:

 

17

--------------------------------------------------------------------------------


 

(a)                                  If to Seller:

 

VV Arizona, L.P.

c/o INVESCO Real Estate Germany, L.P.

1166 Avenue of the Americas

26th Floor

New York, MY 10036-2727

Phone No.: (212) 278-9000

Facsimile No.: (212) 278-9418

Attention: Christian Goebel, Director

 

With a copy to:

 

J. Greer Cummings, Jr.

Boult Cummings Conners & Berry PLC

414 Union Street, Suite 1600

Post Office Box 198062

Nashville, Tennessee 37219

Telephone:    (615) 252-2316

Facsimile:     (615) 252-6316

 

(b)                                 If to Purchaser:

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: G. Joseph Cosenza

Phone No.: (630) 218-8000

Facsimile No.: (630) 218-4935

 

With a copy to:

 

Dennis K. Holland, Esq.

The Inland Real Estate Group, Inc.

2900 Butterfield Road

Oak Brook, Illinois 60523

Telephone:     (630) 218-8000

Facsimile:      (630) 218-4900

 

9.4                                 Modification.  This Agreement cannot under
any circumstance be modified orally, and no agreement shall be effective to
waive, change, modify or discharge this Agreement in whole or in part unless
such agreement is in writing and is signed by both Seller and Purchaser

 

18

--------------------------------------------------------------------------------


 

9.5                                 Confidentiality and Publicity.  (a)
Purchaser recognizes, understands and agrees that Purchaser will become aware of
certain information regarding the ownership and operation of the Property,
including, specifically, without limitation, the information to be provided to
Purchaser pursuant to Section 3.1 hereof and the information to be obtained by
Purchaser pursuant to Section 3.2 hereof.  Purchaser agrees that, unless
required pursuant to a subpoena properly issued by a court of competent
jurisdiction, or as may be required in Purchaser’s reasonable opinion to be
disclosed in any SEC or other regulatory filings, it shall not disclose any such
information to any third party or parties, except to agents, employees or
independent contractors advising or assisting Purchaser with the transaction
contemplated hereby, potential or actual investors, potential and actual lenders
of all or a portion of the Purchase Price; provided that such parties likewise
agree or are otherwise bound to keep such information confidential.

 

(b)                                 Purchaser and Seller each hereby covenants
that (i) prior to the Closing neither Purchaser nor Seller shall issue any press
release or public statement (a “Release”) with respect to the transaction
without the prior written consent of the other party hereto, except to the
extent required by applicable law, and (ii) after the Closing, any Release
issued by Purchaser or Seller shall be subject to the prior review and approval
of the other party hereto (which approval shall not be unreasonably withheld or
delayed), except to the extent required by applicable law.  If Purchaser or
Seller is required by applicable law to issue a Release, such party shall, at
least two (2) Business Days prior to the issuance of the same, deliver a copy of
the proposed Release (other than any SEC filing) to the other party (as
appropriate) for its review.

 

9.6                                 Reporting Requirements.  The Title Company
shall serve as the “real estate reporting person” as that term is defined in
Section 6045(e) of the Internal Revenue Code of 1986, as amended.  This
Agreement shall constitute a designation agreement, the name and address of the
transferor and transferee of the transaction contemplated hereby appear in
Section 9.3 hereof and Seller, Purchaser and the Title Company agree to retain a
copy of this Agreement for a period of four (4) years following the end of the
calendar year in which Closing occurs. The provisions of this Section 9.6 shall
survive the Closing.

 

9.7                                 Time of Essence.  Seller and Purchaser agree
that time is of the essence with regard to this Agreement.

 

9.8                                 Business Days.  If any date provided for in
this Agreement shall fall on a day which is not a Business Day, the date
provided for shall be deemed to refer to the next Business Day.  As used herein,
the term “Business Day” shall mean Monday through Friday, excluding bank
holidays on which national banking associations are authorized to be closed.

 

9.9                                 Successors and Assigns. The terms and
provisions hereof shall apply to and bind the permitted successors and assigns
of the parties hereto.

 

9.10                           Exhibits and Schedules.  The following schedules
or exhibits attached hereto (collectively, the “Exhibits”) shall be deemed to be
an integral part hereof:

 

(a)           Exhibit A – legal description of the Realty;

 

19

--------------------------------------------------------------------------------


 

 

(b)

Exhibit B – Earnest Money Escrow Agreement;

 

 

 

 

 

(c)

Exhibit C – Deed;

 

 

 

 

 

(d)

Exhibit D – Bill of Sale;

 

 

 

 

 

(e)

Exhibit E – Lease Assignment;

 

 

 

 

 

(f)

Exhibit F – FIRPTA Affidavit;

 

 

 

 

 

(g)

Exhibit G – Tenant Letter;

 

 

 

 

 

(h)

Exhibit H – Tenant Estoppel Certificate; and

 

 

 

 

 

(i)

Exhibit I – List of Leases.

 

9.11                           Entire Agreement.  This Agreement, including the
Exhibits and Schedules, contains the entire agreement between Seller and
Purchaser pertaining to the transaction contemplated hereby and fully supersedes
all prior agreements and understandings between Seller and Purchaser pertaining
to such transaction.

 

9.12                           Further Assurances.  Both Seller and Purchaser
agree that it will without further consideration execute and deliver such other
documents and take such other actions, whether prior or subsequent to Closing,
as may be reasonably requested by the other party to consummate more effectively
the transaction contemplated hereby. The provisions of this Section 9.12 shall
survive Closing.

 

9.13                           Fees and Expenses.  In the event of any
controversy, claim or dispute between Seller and Purchaser affecting or relating
to the subject matter or performance of the rights, duties and obligations under
this Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all of the prevailing party’s reasonable expenses,
including, without limitation, attorneys’ fees, accountants’ fees, court costs
and interest.

 

9.14                           Counterparts. This Agreement may be executed in
multiple counterparts, and all such executed counterparts shall constitute the
same agreement. It shall be necessary to account for only one (1) such
counterpart in proving the existence, validity or content of this Agreement.

 

9.15                           Severability.  If any provision hereof is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Agreement shall nonetheless remain in full force and
effect.

 

9.16                           Section and Exhibit Headings. Section and exhibit
headings contained herein are for convenience only and shall not be considered
in interpreting or construing this Agreement.

 

9.17                           Waiver of Jury Trial.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY

 

20

--------------------------------------------------------------------------------


 

OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9.18                           Binding Effect.  This Agreement shall not be
binding upon either Seller or Purchaser unless and until both Seller and
Purchaser have executed this Agreement.

 

9.19                           Choice of Law.  This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Arizona,
without regard to the conflicts of laws principles thereof.

 

9.20                           No Third Party Beneficiary.  The provisions
hereof and of the documents to be executed and delivered at Closing are and will
be for the benefit of Seller and Purchaser only and are not for the benefit of
any third party, and accordingly, no third party shall have the right to enforce
the provisions hereof or of the documents to be executed and delivered at
Closing.

 

9.21                           No Recordation. In no event shall this Agreement
or any memorandum hereof be recorded by Purchaser or any agent or representative
of Purchaser in the public records.  Any such recordation or attempted
recordation shall constitute a breach of this Agreement by Purchaser, in which
event Seller shall be entitled to terminate this Agreement and receive the
Earnest Money from the Title Company and the parties shall have no further
liability hereunder, except for any liability that expressly survives
termination.

 

9.22                           Section 1031 Exchange.  Notwithstanding anything
to the contrary contained in this Agreement, Seller’s rights under this
Agreement may, at any time and without the consent of Purchaser, be assigned to
a “qualified intermediary” which Seller selects for the purpose of effecting a
tax deferred exchange of the Property for other real property of like kind
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended.  No
such assignment shall release Seller from liability under this Agreement, and
Seller shall remain fully and primarily liable for performance of all Seller
obligations under this Agreement, notwithstanding such assignment.  Purchaser
shall cooperate in all reasonable respects with Seller and such qualified
intermediary in order to effectuate the exchange desired by Seller, but at no
expense to and without imposition of any liability or obligation on Purchaser.

 

9.23                           Effective Date. As used herein, the term
“Effective Date” shall mean the date of execution hereof by the last of Seller
or Purchaser.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the Effective Date.

 

 

PURCHASER:

 

 

 

[PURCHASER NAME]

 

 

 

By:

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Edward A. Rowe

 

 

 

Name:

Edward A. Rowe

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Date Executed by Purchaser:

Dec. 7, 2004

 

 

 

 

SELLER:

 

 

 

VV ARIZONA, L.P.

 

 

 

By:

VV USA, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Dated Executed by Seller:

 

 

 

22

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOR AGREEMENT OF PURCHASE AND SALE]

 

IN WITNESS WHEREOF, the Purchaser and Seller have executed counterparts of this
Agreement on the dates set forth below, to be effective as of the Effective
Date.

 

 

PURCHASER:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date Executed by Purchaser:

 

 

 

 

 

SELLER:

 

 

 

VV ARIZONA, L.P.

 

 

 

By:

VV USA, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

[ILLEGIBLE]

 

 

 

Title:

[ILLEGIBLE] Director

 

 

 

 

Dated Executed by Seller:

December 1, 2004

 

 

--------------------------------------------------------------------------------